ATTORNEY GRIEVANCE COMMISSION * IN THE

OF MARYLAND *
* COURT OF APPEALS
Petitioner *
* OF MARYLAND
*
V. *
* MISC. DOCKET AG, NO. 48
DUANE TIMOTHY PHILLIPS * SEPTEMBER TERM, 2014
*
Respondent *

********************~k****

ORDER

The Court having considered the Petition for Disciplinary or Remedial Action and
the response of Bar Counsel to the Show Cause Order issued November 12, 2014 ﬁled in
the above entitled case, it is thism day of law, 2015

ORDERED, by the Court of Appeals of Maryland, that Respondent, Duane
Timothy Phillips, be, and he is hereby, indeﬁnitely suspended from the practice of law in
the State of Maryland pursuant to Rule 16—773(d) and it is further

ORDERED, that the Clerk of this Court shall remove the name of Duane Timothy
Phillips from the register of attorneys in this Court and certify that fact to the Client
Protection Fund of the Bar of Maryland and all Clerks of all judicial tribunals in this State
in accordance with Maryland Rule 16-760(e).

/s/ Mary Ellen Barbera
Chief Judge